Exhibit 10.02
EXHIBIT E
 
NON-DISCLOSURE, NON-COMPETITION, NON-SOLICITATION AND
 
INVENTION AGREEMENT


This Non-Disclosure, Non-Competition, Non-Solicitation and Invention Agreement
("this Agreement") between Innovative Software Technologies, Inc., a Delaware
corporation (“Innovative”), The Web Channel Network, Inc., a Florida corporation
wholly-owned by Innovative (“Web Channel”), and Robert W.
Singerman  ("Employee") is hereby entered into as of June 17, 2009.  (Innovative
and Web Channel are collectively and separately referred to herein as
the “Company.”)

RECITALS:


WHEREAS, as of the date of this Agreement, the Company and its Affiliates (as
defined in Section 1(h) hereof) are engaged in the business of design,
production, marketing, innovation, licensing, merchandising, strategic direction
and on-going operations of internet protocol television channels   commonly
referred to as WEB Channels, and in the future they may engage in additional
related and unrelated businesses (all such activities collectively being
referred to herein as the "Business");


WHEREAS, Employee will be employed by the Company, and the Company is and will
be in a confidential relationship with Employee; and in the course of such
employment with the Company, Employee will become familiar with and aware of
information as to the Company’s products and technologies, specific manner of
doing business, customers and suppliers, contracting activities, and future
plans with respect thereto, all of which have been and will be established and
maintained at great expense to the Company and its Affiliates; and virtually all
of which constitute trade secrets and valuable goodwill of the Company;



WHEREAS, Employee recognizes that the Business of the Company and its Affiliates
depends upon the use of certain confidential information, involving (a) trade
secrets, and (b) other information that is (i) of any value or significance to
the Company and its Affiliates, and (ii) not generally known to competitors of
the Company nor intended by the Company for general dissemination, including
(but not limited to) any and all proprietary and technical information of the
Company involving its business operations, products, services, equipment,
inventions, referral sources, techniques and methods, know-how, operating
systems, associated procedures and systems, formulae, technology, designs,
drawings, engineering, computer software, source codes, object codes, accounting
and financial data, lists of and data concerning current and potential vendors,
suppliers and customers, pricing and discounting practices, market data,
marketing and distribution methods and arrangements, marketing materials, sales,
costs, quality controls, risk management, insurance, finances, capital
structure, financial models, projections, billings, profits, losses, business
organization, contracts, agreements, plans, sources of supply, special programs
relating to sales, project files, prospect reports, service, training, and
information about the Company itself and its respective executives, managers,
officers, directors, employees, sales representatives, and offers to sell the
Company or its assets or to purchase or otherwise acquire other business
entities or their assets, and all related negotiations (collectively,
"Confidential Information") made available to Employee and that the protection
of the Confidential Information is of critical importance to the Company and its
Affiliates;



WHEREAS, Employee has agreed to keep in confidence and not use the Confidential
Information for Employee’s commercial benefit, and recognizes that the Company
will sustain great loss and damage if Employee should violate the provisions of
this Agreement and that monetary damages for such losses would be extremely
difficult to measure;



WHEREAS, any obligation of Employee, as set forth in the preceding paragraphs,
shall apply to Confidential Information disclosed in writing and designated or
obviously recognizable as being confidential, or if disclosed orally, any such
information that may be promptly reduced to writing; and


WHEREAS, Employee recognizes that the training of Employee by the Company,
Employee’s access to Confidential Information, and other investments by the
Company in the development of Employee may be made by the Company in preparation
for a sale of substantially all of the assets of the Company or some other
transfer of the Company itself to an acquiring entity;


NOW, THEREFORE, in consideration of Employee's employment and continued
employment with the Company, the aforesaid recitals which are incorporated in
and are a part of this Agreement, and the mutual promises, terms, covenants and
conditions set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and
Employee hereby agree as follows:


1. Non-Competition and Non-Solicitation.
 
(a) Employee agrees that he or she shall not, during the term of Employee’s
employment with the Company and for a period of one (1) year following
termination of such employment (the “Noncompete Period”), alone or by combining
or conspiring with others or in any other manner whatsoever, within the counties
and other geographic areas of every state and territory of the United States in
which the Company has or had customers or any business premises, or otherwise
operated the Business:
 
(i) directly or indirectly (as defined in Section 1(i) on page 4 below), run,
own, manage, operate, control, be employed by, provide consulting services to,
be a manager of, participate in, lend Employee’s name to, invest in or be
connected in any manner with the management, ownership, operation or control of
any business, venture or activity that (x) competes with the Business or any
part thereof as conducted by the Company, any Affiliate of the Company, or any
purchaser of substantially all of the assets of the Company in order to carry on
the Business (an “Acquiror”) during the term hereof or at any time after the
date hereof or (y) in any way provides or may provide services similar to those
provided by the Company or any of its Affiliates or an Acquiror that constitute,
relate to, or concern the Business (however, Employee shall not be considered to
be in default of this Section 1 solely by virtue of Employee’s holding for
portfolio purposes, as a passive investor, not more than one percent (1%) of the
issued and outstanding equity securities of a corporation, the equity securities
of which are listed or quoted on a national stock exchange or a national
over-the-counter market);
 

--------------------------------------------------------------------------------


 
(ii) directly or indirectly (as defined in Section 1(i) on page 4 below),
without the prior written consent of the Company, solicit, recruit, offer
employment, employ, engage as a consultant, lure or entice away or in any other
manner persuade or attempt to persuade any person who is an employee or
consultant of the Company or any of its Affiliates, to leave the employ of, or
reduce Employee’s services to, the Company or any of its Affiliates or an
Acquiror, unless such person has been terminated by the Company or any of its
Affiliates;
 
(iii) contact any past, present or potential customer, vendor or contractor of
the Company or any of its Affiliates or an Acquiror, for the purpose of (1)
providing any service provided by the Company or any of its Affiliates or an
Acquiror or (2) inducing or attempting to induce the entity to cease doing
business with the Company or any of its Affiliates or an Acquiror, or reduce the
amount of business previously done or contemplated to be done by the Company or
any of its Affiliates or an Acquiror, for such entity;
 
(iv) contact any past, present or potential vendor, supplier, contractor or
other provider to the Company or any of its Affiliates or an Acquiror, for the
purpose of obtaining any services or commodities if the effect thereof could be
expected to interfere with, disturb, interrupt or reduce the amount or level of
such services or commodities available to the Company or any of its Affiliates
or an Acquiror; or
 
(v) contact any prospective acquisition candidate, prospective Acquiror, or
potential business partner of the Company or any of its Affiliates, on
Employee’s own behalf or on behalf of any other person or entity, which
acquisition candidate, prospective Acquiror, or potential business partner was
either called upon by the Company or its Affiliates or for which Employee or the
Company or its Affiliates made an acquisition analysis while Employee was
employed by the Company.
 
(b) Employee recognizes and hereby acknowledges that Employee’s breach of any of
the covenants contained in this Section 1 of this Agreement will cause
irreparable harm and damage to the Company or its Affiliates or an Acquiror, the
monetary amount of which may be virtually impossible to ascertain.  As a result,
Employee recognizes and hereby acknowledges that the Company and its Affiliates
and an Acquiror shall be entitled to an injunction from any court of competent
jurisdiction enjoining and restraining any violation of any or all of the
covenants contained in this Section 1 of this Agreement by Employee or any of
Employee’s Affiliates, partners or agents, either directly or indirectly, and
that such right to injunction shall be cumulative and in addition to whatever
other remedies the Company and its Affiliates and an Acquiror may possess at law
or in equity (including, without limitation, damages at law).  This Section 1,
subsection (b) shall survive the termination of Employee’s employment or this
Agreement for any reason.  The provisions of this Agreement shall be enforceable
in law and in equity notwithstanding the existence of any claim or cause of
action by Employee against the Company or its Affiliates or an Acquiror, whether
predicated on this Agreement or otherwise.
 
(c) The parties agree that the covenants contained in this Section 1 impose a
reasonable restraint on Employee in light of the Business, and the activities
and future plans of the Company and its Affiliates.  Employee acknowledges that
the restraints in such covenants are necessary to protect the legitimate
business interests of the Company, including, but is not limited to, the
extraordinary and specialized training Employee received while employed by the
Company and Employee’s knowledge of (i) the Company’s trade secrets and valuable
confidential business information that otherwise does not qualify as trade
secrets, and (ii) the Company’s substantial relationships with specific
prospective or existing customers, suppliers, or joint venturers.
 
(d) The covenants in this Section 1 are severable and separate, and the
unenforceability of any specific covenant shall not affect the provisions of any
other covenant.  In the event any court of competent jurisdiction shall
determine that the scope, time or territorial restrictions set forth in this
Section 1 are unreasonable, then it is the intention of the parties that such
restrictions be enforced to the fullest extent which such court deems
reasonable, and the provisions of this Section 1 shall thereby be reformed by
such court so as to rehabilitate the restrictions and the enforcement thereof to
the extent permitted by law.
 
(e) Each of the covenants contained in this Section 1 shall be construed as a
covenant independent of any other provision of this Agreement, and the existence
of any claim or cause of action of Employee against the Company or any of its
Affiliates or an Acquiror, whether predicated on this Agreement or otherwise,
shall not constitute a defense to the enforcement by the Company or its
Affiliates or an Acquiror of such covenants.
 
(f) The Noncompete Period shall be computed by excluding from such computation
any time during which Employee is in violation of any provision of this Section
1 and any time during which there is pending in any court of competent
jurisdiction any action (including an appeal from any judgment) brought by any
person, whether or not a party to this Agreement, in which action the Company or
any of its Affiliates or an Acquiror seeks to enforce the covenants contained in
this Section 1 or in which any person contests the validity or enforceability of
any such covenant or seeks to avoid the performance or enforcement of any such
covenant if such action shall be settled with the consent of Employee or shall
be resolved in a manner that upholds any of the Company’s or any of its
Affiliate’s or an Acquiror’s claims.
 
(g) Employee acknowledges and agrees that the covenants set forth in this
Section 1 are a material and substantial part of this Agreement.
 
(h) For purposes of this Agreement, “Affiliate” of any person or entity shall
mean any person, entity or group (currently existing or hereafter created)
controlling, controlled by or under common control with, the specified person or
entity, and “control” of a person or entity (including, with correlative
meaning, the terms “control by” and “under common control with”) means the power
to direct or cause the direction of the management, policies or affairs of the
controlled person, whether through ownership of securities or partnership or
other ownership interests, by contract or otherwise.
 
(i) For purposes of Section 1(a)(i) and (ii) of this Agreement, the word
“indirectly” shall include (but not be limited to) acting through, or affecting
the Company through, an intermediary or series of intermediaries, such as the
use of or contact with distributors, independent contractors, or other third
parties.
 

--------------------------------------------------------------------------------


 
2. Return of Company Property.  Employee acknowledges and agrees that all
computers, hardware, software, electronic and telephonic equipment, records,
plans, manuals, guides, memoranda, lists, customer and supplier information,
correspondence with customers or representatives, reports, records, charts,
advertising materials, and any data and other property delivered to or acquired
by Employee, by or on behalf of the Company or any of its Affiliates, or by an
agent, representative or customer or supplier of any of them (including, without
limitation, any such customers obtained by Employee), and all records compiled
by Employee which pertain to the Business shall be and shall remain the property
of the Company or its Affiliates, as the case may be, and be subject at all
times to the discretion and control of the Company and its Affiliates, and shall
be delivered promptly to the Company or such Affiliates, without request, by
Employee upon or before the termination of Employee’s employment with the
Company.
 
3. Inventions and Other Intellectual Property.  During the course of Employee’s
employment, Employee shall promptly disclose in writing to the Company any and
all conceptions and ideas for inventions, improvements, business methods and
processes, designs, computer software, computer programs, product developments,
regardless whether or not copyrightable, patentable or material, including the
improvement of any of the foregoing, whether completed or not, which are
prepared, developed or conceived by Employee, directly or indirectly, alone or
in conjunction with another while employed by the Company or within six (6)
months thereafter and which are related to the Business or activities or future
plans of the Company or any of its Affiliates, or which Employee conceives as a
result of Employee’s employment with the Company (collectively, “Proprietary
Rights”), and Employee hereby assigns and agrees to assign all Employee’s
interests therein, royalty-free, to the Company or its nominee.  The foregoing
shall be disclosed whether conceived or developed during working hours or not,
which: (a) result from any work performed on behalf of the Company, or pursuant
to a research project for the Company, or (b) relate in any manner to the
existing or contemplated business of the Company, or (c) result from the use of
the Company's time, material, employees, or facilities.  All copyrightable
Proprietary Rights shall be considered to be “works made for hire.”  Whenever
requested to do so by the Company, Employee shall execute and deliver to the
Company any and all applications, assignments or other instruments and do such
other acts that the Company shall request to apply for and obtain letters patent
and copyright registrations of the United States or any foreign country or to
otherwise protect the Company’s interest therein.  Employee shall also, at the
Company's request and expense, assist in the defense and prosecution of such
letters patent, such copyrights or any trademark applicable to the Company, as
may be required by the Company.  The obligations set forth in this Section 3
shall continue beyond the termination of Employee's employment with the Company
and shall be binding upon Employee’s assigns, executors, administrators and
other legal representatives.
 
4. Confidentiality.  Employee shall not, during the term of this Agreement and
thereafter, make any Unauthorized Disclosure.  For purposes of this Agreement,
“Unauthorized Disclosure” shall mean use by Employee for Employee’s own benefit,
or the benefit of another, or disclosure by Employee to any person other than a
person to whom disclosure is reasonably necessary or appropriate in connection
with the performance by Employee of duties as an employee of the Company or any
of its Affiliates or as may be legally required, of any Confidential Information
relating to the Business or prospects of the Company or any of its Affiliates
(including, without limitation, any information and materials pertaining to any
Proprietary Rights); provided however, that the term Unauthorized Disclosure
shall not apply to any information, knowledge, data or know-how which: (a)
hereinafter becomes a part of the public domain through no fault of Employee; or
(b) Employee can demonstrate was in Employee’s possession prior to the time of
disclosure by the Company; or (c) Employee can demonstrate was received by
Employee from a third party who has not received the same from the Company; or
(d) is approved for disclosure by prior written consent of the Company; or (e)
is required to be disclosed by court rule or governmental law or regulation,
provided that Employee gives the Company prompt notice of any such requirement
and cooperates with the Company in attempting to limit such disclosure; or (f)
is independently developed by persons not having access to Confidential
Information hereunder as shown by written records.  This confidentiality
covenant has no temporal, geographical or territorial restriction.
 
5. Representations of Employee.  Employee confirms that Employee is not bound by
the terms of any agreement or restrictive covenant with any previous employer or
other party which restricts in any way (a) Employee's performance of Employee’s
duties and responsibilities of employment with the Company, (b) Employee's
performance of Employee’s duties and responsibilities under this Agreement, (c)
Employee's use or disclosure of information, or (d) Employee's engagement in any
business, except as may be disclosed in a separate Exhibit A attached to this
Agreement.  Employee has delivered to the Company true and complete copies of
any agreements or restrictive covenants listed on said Exhibit A.  Employee
represents to the Company that Employee's execution of this Agreement,
Employee's employment with the Company and the performance of Employee's duties
and responsibilities in the course of Employee’s employment with the Company
will not violate any obligations Employee may have to any such previous employer
or any other party.  In Employee's work for the Company, Employee will not
disclose or make use of any information in violation of any agreements with or
rights of any such previous employer or other party, and Employee will not bring
to the premises of the Company or any of its Affiliates any copies or other
tangible embodiments of non-public information belonging to or obtained from any
such previous employment or other party.  Employee agrees to indemnify the
Company for any claim, including, without limitation, attorneys’ fees and
expenses of investigation, by any party that such party may now have or may
hereafter come to have against the Company based upon or arising out of any
restrictive covenant, non-competition agreement or invention or secrecy
agreement between Employee and such prior employer or other party.  Employee
agrees that upon a termination of Employee’s employment by the Company, Employee
hereby authorizes the Company to notify any of Employee’s subsequent employers
or other persons for whom Employee provides services of Employee’s
representations, obligations and restrictions in this Agreement.
 
6. Complete Agreement.  There are no oral representations, understandings or
agreements with the Company or its Affiliates or any of their directors,
officers, or representatives covering the same subject matter as this Agreement,
and this Agreement supersedes any and all prior agreements concerning such
subject matter between Employee and the Company or any of its Affiliates.  This
Agreement is the final, complete and exclusive statement and expression of the
agreement between the Company and Employee and of all the terms of this
Agreement; and it cannot be amended, varied, contradicted or supplemented by
evidence of any prior or contemporaneous oral or written agreements.  This
Agreement may not be later modified except by a further writing signed by the
parties, and no term of this Agreement may be waived except by a writing signed
by the party waiving the benefit of such terms.
 
7. No Waiver.  No waiver by the parties hereto of any default or breach of any
term, condition or covenant of this Agreement shall be deemed to be a waiver of
any subsequent default or breach of the same or any other term, condition or
covenant contained herein.
 
8. Assignment; Binding Effect.  Employee understands that he has been selected
for employment by the Company on the basis of Employee’s personal
qualifications, experience and skills.  Employee agrees, therefore, that this
Agreement and the rights to Employee’s services may be assigned by the Company
at any time without notice to Employee in connection with a sale or other
transfer by the Company of all or substantially all of its assets, but that
Employee cannot assign all or any portion of this Agreement.  Subject to the
preceding two sentences, this Agreement shall be binding upon and inure to the
benefit of the parties thereto and their respective heirs, successors and
assigns.  It is further understood and agreed that the Company may be merged or
consolidated with another entity and that any such entity shall automatically
succeed to the rights, powers and duties of the Company hereunder.
 

--------------------------------------------------------------------------------


 
9. Notices. All notices, demands or communications required or permitted
hereunder shall be in writing.  Any notice, demand or other communication given
under this Agreement shall be deemed to be given if given in writing (including
facsimile or similar transmission) addressed as provided below (or at such other
address as the addressee shall have specified by notice actually received by the
other party) and if either (a) actually delivered in fully legible form to such
address or (b) in the case of a letter sent by United States mail, five (5) days
shall have elapsed after the same shall have been deposited in the United States
mail, with first-class postage prepaid and sent either by registered or
certified mail to:
 
To the
Company:                                                                 Innovative
Software Technologies, Inc.
1413 S. Howard Avenue
Tampa, Florida 33606


To
Employee:                                                                        Robert
W. Singerman
19901 Arbor Path
Lutz, Florida, 33559


10. Severability; Headings.  If any portion of this Agreement is held invalid or
inoperative, the other portions of this Agreement shall be deemed valid and
operative and, so far as is reasonable and possible, effect shall be given to
the intent manifested by the portion held invalid or inoperative.  The section
headings herein are for reference purposes only and are not intended in any way
to describe, interpret, define or limit the extent or intent of this Agreement
or of any part hereof.
 
11. Gender.  Any pronoun used herein may be deemed to mean the corresponding
masculine, feminine or neuter in form thereof and the singular form of any nouns
and pronouns herein may be deemed to mean the corresponding plural and vice
versa as the case may require.
 
12. Governing Law; Venue; Jurisdiction: and Attorneys Fees.  This Agreement, in
all respects, shall be governed by, construed, and interpreted according to the
laws of the State of Florida, without giving effect to its conflict of law
principles; and each of the parties hereto agrees to submit to the jurisdiction
thereof and agrees that jurisdiction and venue are appropriate in the state and
federal courts serving Hillsborough County, Florida.  In the event that there is
litigation between or among the parties hereto concerning any aspect of this
Agreement, the prevailing party shall be entitled to recover from the
non-prevailing party reasonable attorneys fees and paralegals fees, court costs,
and other expenses incurred by such prevailing party that are incident to the
litigation.
 
13. No Contract of Employment.  Nothing in this Agreement shall be construed as
a contract of employment between Employee and the Company or as a commitment on
the part of the Company to retain Employee in any capacity for any period of
time.  Employee acknowledges and agrees that Employee's employment with the
Company is on an at-will basis.
 
14. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall be
considered one and the same agreement.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
“Company”
 
Innovative Software Technologies, Inc.
The WEB Channel Network, Inc.
 
By:  /s/ Robert V. Rudman                      
      Robert V. Rudman, President
“Employee”
 
 
 
 
/s/ Robert W. Singerman                      
Robert W. Singerman



 

--------------------------------------------------------------------------------


 
EXHIBIT A
 
TO
 
 
NON-DISCLOSURE,  NON-COMPETITION
 
NON-SOLICITATION  AND  INVENTIONS  AGREEMENT
 
If Employee is not bound by the terms of any agreement or restrictive covenant
with any previous employer or other party which restricts in any way (a) the
performance of Employee’s duties and responsibilities of employment with the
Company, (b) Employee’s duties and responsibilities under this Agreement,
(c) Employee's use or disclosure of information, or (d) Employee's engagement in
any business, Employee is requested to write the word “None” below, followed by
Employee’s signature.  The absence of any information in this Exhibit A,
notwithstanding that Employee has not written the word “None” or signed this
page, nevertheless shall confirm that there are no exceptions to the initial
representation made by Employee under Section 5 of this Agreement.
 
 
 
 
 